Exhibit 10.4

 

Execution Copy

 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of May 22, 2012 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation (“Guarantor”)
having its principal place of business c/o Ares Management LLC, 2 North LaSalle
Street, 9th Floor, Chicago, IL  60602, in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”) and any of its parent,
subsidiary or affiliated companies (collectively, “Beneficiary”).

 

RECITALS

 

Pursuant to that certain Master Repurchase and Securities Contract, dated as of
December 14, 2011 (the “Original Repurchase Agreement”) between Wells Fargo
Bank, National Association (as “Buyer”) and ACRC Lender W LLC (“Seller”), as
amended pursuant to Amendment No. 1 to Master Repurchase and Securities Contract
between Buyer and Seller dated May 22, 2012 (as further amended, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), Seller agreed
to sell, from time to time, to Buyer certain Whole Loans and Senior Interests,
each as defined in the Repurchase Agreement (collectively, the “Purchased
Assets”), upon the terms and subject to the conditions as set forth therein.

 

Pursuant to the terms of that certain Custodial Agreement, dated as of
December 14, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Custodial Agreement”), by and between Wells Fargo Bank,
National Association (“Custodian”), Buyer and Seller, Custodian is required to
take possession of the Purchased Assets, along with certain other documents
specified in the Custodial Agreement, as Custodian of Buyer and any future
purchaser, on several delivery dates, in accordance with the terms and
conditions of the Custodial Agreement.  The Repurchase Agreement, the Custodial
Agreement, this Guarantee and any other agreements executed in connection with
the Repurchase Agreement and the Custodial Agreement shall be referred to herein
as the “Repurchase Documents”.

 

In connection with the execution and delivery by the parties thereto of the
Original Repurchase Agreement, ACRC Holdings LLC, a Delaware limited liability
company, (“Original Guarantor”) executed and delivered to Buyer a Guarantee
Agreement dated as of December 14, 2011 (the “Original Guarantee”).

 

As a condition precedent to the Buyer’s entering into the amended Repurchase
Agreement, (i) Beneficiary is releasing all claims against Original Guarantor
under the Original Guarantee, and (ii) Guarantor is executing and delivering
this Guarantee to Buyer.

 

In addition thereto, it is a condition to Buyer purchasing the Purchased Assets
that Guarantor shall have executed and delivered this Guarantee in favor of
Beneficiary with respect to the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following: (a) all payment obligations owing by Seller to Buyer under or in
connection with the Repurchase Agreement and any other Repurchase Documents;
(b) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and

 

--------------------------------------------------------------------------------


 

disbursements, that are incurred by Buyer in the enforcement of any of the
foregoing or any obligation of Guarantor hereunder; (d) any other obligations of
Seller with respect to Buyer under each of the Repurchase Documents; and (e) if
Interim Servicer is an Affiliate of either Seller or Guarantor, the timely
delivery by Interim Servicer of Income into the Waterfall Account in accordance
with the applicable provisions of the Repurchase Agreement including, without
limitation, Section 5.01 thereof (collectively, the “Obligations”).

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer as follows:

 

1.                                       Defined Terms.  Unless otherwise
defined herein, terms which are defined in the Repurchase Agreement and used
herein are so used as so defined.

 

“Cash or Cash Equivalents”:  All unencumbered cash, together with any and all of
the following, in each case to the extent owned by Guarantor or any of its
Subsidiaries free and clear of all Liens and having a maturity of not greater
than ninety (90) days from the date of issuance thereof: (a) readily marketable
direct obligations of the government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the government of the United States, (b) certificates of
deposit of or time deposits with Buyer or a member of the Federal Reserve System
that issues (or the parent of which issues) commercial paper rated as described
in clause (c) below, is organized under the laws of the United states or any
State thereof and has combined capital and surplus of at least $500,000,000,
(c) commercial paper in an aggregate amount of not more than $50,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any State of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P,
(d) repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than seven days with
respect to securities issued or fully guaranteed or insured by the United States
Government, (e) securities with maturities of ninety (90) days or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the requirements of clause (b) of this definition
or (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Debt Service”:  For any Test Period, the sum, determined on a consolidated
basis, of (a) Interest Expense for Guarantor for such period, and (b) all
regularly scheduled principal payments made with respect to Indebtedness of
Guarantor and its Subsidiaries during such period, other than any voluntary
prepayment or prepayment occasioned by the repayment of an underlying asset, or
any balloon, bullet, margin or similar principal payment which repays such
Indebtedness in full.

 

2

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio”:  With respect to Guarantor at any time, the
EBITDA (as determined in accordance with GAAP) for the related Test Period,
divided by the Fixed Charges for such Test Period.

 

“Fixed Charges”:  With respect to Guarantor at any time, the sum, determined on
a consolidated basis, of (a) Debt Service, (b) all preferred dividends that
Guarantor is required, pursuant to the terms of the certificate of designation
or other similar document governing the rights of preferred shareholders, to pay
and is not permitted to defer, (c) Capital Lease Obligations paid or accrued
during such period, (d) capital expenditures (if any), and (e) any amounts
payable under any Ground Lease.

 

“Investment Securities”:  Any of the following, but only to the extent approved
by Buyer in its sole discretion:

 

(a)                                  negotiable debt obligations issued by the
U.S. Treasury Department having a remaining maturity of less than one year;

 

(b)                                 negotiable debt obligations issued by the
U.S. Treasury Department having a remaining maturity of one to ten years; and

 

(c)                                  negotiable debt obligations issued by the
U.S. Treasury Department having a remaining maturity of more than ten years.

 

“Liquidity”:  With respect to Guarantor and any date, the total amount of
(a) Cash or Cash Equivalents held by Guarantor, plus (b) the aggregate Market
Value of all unencumbered Investment Securities of Guarantor, determined on a
consolidated basis.

 

“Tangible Net Worth”:  With respect to Guarantor at any time, determined on a
consolidated basis, all amounts that would be included under capital or
shareholder’s equity (or any like caption) on the balance sheet of Guarantor,
minus (a) amounts owing to Guarantor from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (b) intangible
assets, and (c) prepaid taxes and/or expenses, plus deferred origination fees,
net of deferred origination costs, all on or as of such date.

 

“Test Period”:  The time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

 

“Total Assets”:  With respect to Guarantor and any date, an amount, determined
on a consolidated basis, equal to the aggregate book value of all assets owned
by Guarantor on a consolidated basis and the proportionate share of assets owned
by all non-consolidated Subsidiaries of Guarantor, less (a) amounts owing to
Guarantor from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with
Guarantor or any Affiliate thereof, (b) intangible assets (other than Interest
Rate Protection Agreements specifically related to the Purchased Assets), and
(c) prepaid taxes and expenses, plus deferred origination fees, net of deferred
origination costs, all on or as of such date.

 

3

--------------------------------------------------------------------------------


 

“Total Indebtedness”:  With respect to Guarantor and any date, all amounts of
Indebtedness and Non-Recourse Indebtedness of Guarantor, on or as of such date,
determined on a consolidated basis.

 

2.                                       Guarantee.  (a)  Guarantor hereby
unconditionally and irrevocably guarantees to Beneficiary the prompt and
complete payment and performance by Seller when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

 

(b)                                 Notwithstanding anything herein to the
contrary, but subject to clause (c) below, the maximum liability of Guarantor
hereunder and under the Repurchase Documents shall in no event exceed the sum of
(x) twenty-five percent (25%) of the then-currently unpaid aggregate Repurchase
Price of all Purchased Assets consisting of Core Assets, (y) one-hundred percent
(100%) of the then-currently unpaid aggregate Repurchase Price of all Purchased
Assets consisting of Flex Assets, and (z) one hundred percent (100%) of all of
the Obligations described in clause (e) of the definition thereof.

 

(c)                                  Notwithstanding the foregoing, the
limitation on recourse liability as set forth in both of clauses (x) and (y) of
subsection (b) above SHALL BECOME NULL AND VOID and shall be of no further force
and effect and the Obligations shall be fully recourse to Seller and Guarantor,
jointly and severally, upon the occurrence of any of the following:

 

(i)                                     a voluntary bankruptcy or insolvency
proceeding is commenced by Seller under the U.S. Bankruptcy Code or any similar
federal or state law;

 

(ii)                                  an involuntary bankruptcy or insolvency
proceeding is commenced against Seller, or Guarantor in connection with which
Seller, Guarantor or any Affiliate of any of the foregoing has or have colluded
in any way with the creditors commencing or filing such proceeding; or

 

(iii)                               fraud or intentional misrepresentation by
Seller, Guarantor, or any other Affiliate of Seller or Guarantor in connection
with the execution and the delivery of this Guarantee, the Repurchase Agreement,
or any of the other Repurchase Documents, or any certificate, report, financial
statement or other instrument or document furnished to Buyer at the time of the
closing of the Repurchase Agreement or during the term of the Repurchase
Agreement.

 

(d)                                 In addition to the foregoing and
notwithstanding the limitation on recourse liability set forth in both of
clauses (x) and (y) of subsection (b) above, Guarantor shall be liable for any
losses, costs, claims, expenses or other liabilities incurred by Buyer arising
out of or attributable to the following items:

 

(i)                                     any material breach of the separateness
covenants set forth in Article 9 of the Repurchase Agreement; and

 

(ii)                                  any material breach of any representations
and warranties by Guarantor contained in any Repurchase Document and any
material breach by Seller or Guarantor, or any of their respective Affiliates,
of any representations and warranties relating to Environmental Laws, or any
indemnity for costs incurred in connection with

 

4

--------------------------------------------------------------------------------


 

the violation of any Environmental Law, the correction of any environmental
condition, or the removal of any Materials of Environmental Concern, in each
case in any way affecting Seller’s or Guarantor’s properties or any of the
Purchased Assets.

 

(e)                                  Nothing herein shall be deemed to be a
waiver of any right which Buyer may have under Section 506(a), 506(b),
1111(b) or any other provision of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness secured by the Repurchase Agreement or to
require that all collateral shall continue to secure all of the indebtedness
owing to the Buyer in accordance with the Repurchase Agreement or any other
Repurchase Documents.

 

(f)                                    Guarantor further agrees to pay any and
all reasonable expenses (including, without limitation, all reasonable fees and
disbursements of counsel) which may be paid or incurred by Beneficiary in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, Guarantor under this Guarantee.  This
Guarantee shall remain in full force and effect until the Obligations are
satisfied or paid in full, notwithstanding that from time to time prior thereto
Seller may be free from any Obligations.

 

(g)                                 No payment or payments made by Seller or any
other Person or received or collected by Beneficiary from Seller or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.

 

(h)                                 Guarantor agrees that whenever, at any time,
or from time to time, Guarantor shall make any payment to Beneficiary on account
of Guarantor’s liability hereunder, Guarantor will notify Buyer in writing that
such payment is made under this Guarantee for such purpose.

 

3.                                       Subrogation.  Upon making any payment
hereunder, Guarantor shall be subrogated to the rights of Buyer against Seller
and any collateral for any Obligations with respect to such payment; provided
that Guarantor shall not seek to enforce any right or receive any payment by way
of subrogation until all amounts due and payable by Seller to Buyer under the
Repurchase Documents or any related documents have been paid in full; and
further provided that such subrogation rights shall be subordinate in all
respects to all amounts owing to the Buyer under the Repurchase Documents.

 

4.                                       Amendments, etc. with Respect to the
Obligations.  Until the Obligations shall have been paid or performed in full,
and subject to the provisions of Section 11 of this Guarantee, Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against Guarantor, and without notice to or further assent by Guarantor,
any demand for payment of any of the Obligations made by Buyer may be rescinded
by Buyer and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and any
Repurchase

 

5

--------------------------------------------------------------------------------


 

Document and any other document in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released.  Buyer shall have no obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto.  When
making any demand hereunder against Guarantor, Buyer may, but shall be under no
obligation to, make a similar demand on Seller or any other guarantor, and any
failure by Buyer to make any such demand or to collect any payments from Seller
or any such other guarantor or any release of Seller or such other guarantor
shall not relieve Guarantor of its Obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of Buyer against Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

5.                                       Guarantee Absolute and Unconditional. 
(a)  Guarantor hereby agrees that its obligations under this Guarantee
constitute a guarantee of payment when due and not of collection.  Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by Beneficiary upon this
Guarantee or acceptance of this Guarantee; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee; and all dealings between Seller or Guarantor, on
the one hand, and Beneficiary, on the other hand, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. 
Guarantor waives promptness, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Seller or Guarantor with respect
to the Obligations.  This Guarantee shall be construed as a continuing, absolute
and unconditional guarantee of payment without regard to (i) the validity,
regularity or enforceability of any Agreement, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Beneficiary, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by Seller against Beneficiary,
(iii) any requirement that Beneficiary exhaust any right to take any action
against Seller or any other Person prior to or contemporaneously with proceeding
to exercise any right against Guarantor under this Guarantee or (iv) any other
circumstance whatsoever (with or without notice to or knowledge of Seller or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Seller for the Obligations or of Guarantor under this
Guarantee, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against Guarantor, Beneficiary may, but shall be under no
obligation, to pursue such rights and remedies that Beneficiary may have against
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
Beneficiary to pursue such other rights or remedies or to collect any payments
from Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
Seller or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Beneficiary against Guarantor.  This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon Guarantor and its successors and assigns thereof,
and shall inure to the benefit of Beneficiary, and its successors, endorsees,
transferees and assigns,

 

6

--------------------------------------------------------------------------------


 

until all of the Obligations shall have been satisfied in full, notwithstanding
any sale by Buyer of any Purchased Asset as set forth in Article 10 of the
Repurchase Agreement or the exercise by Buyer of any of the other rights and
remedies set forth in any of the Repurchase Documents.

 

(b)                                 Without limiting the generality of the
foregoing, Guarantor hereby agrees, acknowledges, and represents and warrants to
Beneficiary as follows:

 

(i)                                     Guarantor hereby waives any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Beneficiary which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Guarantor’s
subrogation rights, rights to proceed against Seller, or any other guarantor for
reimbursement or contribution, and/or any other rights of Guarantor to proceed
against Seller against any other guarantor, or against any other person or
security.

 

(ii)                                  Guarantor is presently informed of the
financial condition of Seller and of all other circumstances which diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Guarantor hereby covenants that it will make its own investigation
and will continue to keep itself informed about each of Seller’s financial
condition, the status of other guarantors, if any, of circumstances which bear
upon the risk of nonpayment and that it will continue to rely upon sources other
than Buyer for such information and will not rely upon Beneficiary or any
Beneficiary for any such information.  Absent a written request for such
information by Guarantor to Beneficiary, Guarantor hereby waives the right, if
any, to require Beneficiary to disclose to Guarantor any information which
Beneficiary may now or hereafter acquire concerning such condition or
circumstances including, but not limited to, the release of or revocation by any
other guarantor.

 

(iii)                               Guarantor has independently reviewed the
Repurchase Documents and related agreements and has made an independent
determination as to the validity and enforceability thereof, and in executing
and delivering this Guarantee to Beneficiary, Guarantor is not in any manner
relying upon the validity, and/or enforceability, and/or attachment, and/or
perfection of any liens or security interests of any kind or nature granted by
Seller or any other guarantor to Buyer or any Buyer, now or at any time and from
time to time in the future.

 

6.                                       Reinstatement.  This Guarantee shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Seller or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, any of Seller or any substantial part of Seller’s property,
or otherwise, all as though such payments had not been made.

 

7.                                       Payments.  Guarantor hereby agrees that
the Obligations will be paid to Buyer without set-off or counterclaim in U.S.
Dollars at the address specified in writing by Buyer.

 

7

--------------------------------------------------------------------------------


 

8.                                       Representations and Warranties. 
Guarantor represents and warrants that:

 

(a)                                  Guarantor has the legal capacity and the
legal right to execute and deliver this Guarantee and to perform Guarantor’s
obligations hereunder;

 

(b)                                 no consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or governmental authority and
no consent of any other Person (including, without limitation, any creditor of
Guarantor) is required in connection with the execution, delivery, performance,
validity or enforceability of this Guarantee;

 

(c)                                  this Guarantee has been duly executed and
delivered by Guarantor and constitutes a legal, valid and binding obligation of
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in proceedings in
equity or at law);

 

(d)                                 the execution, delivery and performance of
this Guarantee will not violate any law, treaty, rule or regulation or
determination of an arbitrator, a court or other governmental authority,
applicable to or binding upon Guarantor or any of its property or to which
Guarantor or any of its property is subject (“Requirement of Law”), or any
provision of any security issued by Guarantor or of any agreement, instrument or
other undertaking to which Guarantor is a party or by which it or any of its
property is bound (“Contractual Obligation”), and will not result in or require
the creation or imposition of any lien on any of the properties or revenues of
Guarantor pursuant to any Requirement of Law or Contractual Obligation of
Guarantor;

 

(e)                                  no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
Knowledge of Guarantor, threatened by or against Guarantor or against any of
Guarantor’s properties or revenues with respect to this Guarantee or any of the
transactions contemplated hereby; and

 

(f)                                    except as disclosed in writing to Buyer
prior to the date hereof, Guarantor has filed or caused to be filed all tax
returns which, to the Knowledge of Guarantor, are required to be filed and has
paid all taxes shown to be due and payable on said returns or on any assessments
made against him or any of Guarantor’s property and all other taxes, fees or
other charges imposed on him or any of Guarantor’s property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings); no tax lien has been filed,
and, to the Knowledge of Guarantor, no claim is being asserted, with respect to
any such tax, fee or other charge.

 

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.

 

9.                                       Covenants.

 

(a)                                  Total Indebtedness to Total Assets Ratio. 
Guarantor shall not permit the ratio of its Total Indebtedness (excluding all
Contingent Liabilities) to its Total Assets for any

 

8

--------------------------------------------------------------------------------


 

Test Period (calculated on a consolidated basis) to be greater than 0.75
(seventy-five percent, 75%), with compliance to be tested as of the end of each
Test Period.

 

(b)                                 Minimum Liquidity.  Guarantor shall not at
any time permit its Liquidity to be less than the greater of (i) $20,000,000, or
(ii) five percent (5%) of the Tangible Net Worth of Guarantor.

 

(c)                                  Fixed Charge Coverage Ratio.  Commencing
with the calendar quarter ending on June 30, 2012, Guarantor shall not permit
its Fixed Charge Coverage Ratio for any Test Period to be less than 1.50 to
1.00, with compliance to be tested as of the end of each Test Period.

 

(d)                                 Tangible Net Worth.  Guarantor shall not
permit its Tangible Net Worth to be less than the sum of (i) $135,520,000, plus
(ii) eighty percent (80%) of the net proceeds (after the deduction of all
related transaction costs) of all subsequent issuances of equity by Guarantor,
with compliance to be tested as of the end of each Test Period.  Seller shall
confirm the amount of Guarantor’s Tangible Net Worth as of the date of this
Guarantee, in writing in a Compliance Certificate executed and delivered to
Buyer on May 22, 2012.

 

10.                                 Severability.  Any provision of this
Guarantee which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.                                 Paragraph Headings.  The paragraph headings
used in this Guarantee are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

12.                                 No Waiver; Cumulative Remedies.  Buyer shall
not by any act (except by a written instrument pursuant to Section 13 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default or event of default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Buyer of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Buyer would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

13.                                 Waivers and Amendments; Successors and
Assigns; Governing Law.  None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by Guarantor and Buyer, provided that, subject to any
limitations set forth in the Repurchase Agreement, any provision of this
Guarantee may be waived by Buyer in a letter or agreement executed by Buyer or
by telex or facsimile transmission from Buyer.  This Guarantee shall be binding
upon the heirs, personal

 

9

--------------------------------------------------------------------------------


 

representatives, successors and assigns of Guarantor and shall inure to the
benefit of Buyer, and their respective successors and assigns.  THIS GUARANTEE
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR IN
CONNECTION WITH THIS GUARANTEE, THE RELATIONSHIP OF THE PARTIES, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

14.                                 Notices.  Notices by Buyer to Guarantor may
be given by mail, or by telecopy transmission, addressed to Guarantor at the
address or transmission number set forth under its signature below and shall be
effective (a) in the case of mail, five days after deposit in the postal system,
first class certified mail and postage pre-paid, (b) one Business Day following
timely delivery to a nationally recognized overnight courier service for next
Business Day delivery and (c) in the case of telecopy transmissions, when sent,
transmission electronically confirmed if prior to 5:00 p.m. local recipient time
on a Business Day, and otherwise on the next succeeding Business Day.  Notices
to Buyer by Guarantor may be given in the manner set forth in the Repurchase
Agreement.

 

15.                                 SUBMISSION TO JURISDICTION; WAIVERS.  EACH
OF GUARANTOR AND BENEFICIARY HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)                              SUBMITS FOR GUARANTOR AND GUARANTOR’S PROPERTY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND THE OTHER
REPURCHASE DOCUMENTS TO WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

 

(B)                                CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)                                AGREES THAT SERVICE OF PROCESS IN ANY ACTION
OR PROCEEDING UNDER THIS GUARANTEE MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO SUCH PARTY AT SUCH PARTY’S ADDRESS, AS SET FORTH UNDER
GUARANTOR’S SIGNATURE BELOW, WITH RESPECT TO DELIVERIES SENT TO GUARANTOR, OR,
WITH RESPECT TO DELIVERIES SENT TO BUYER, AT THE ADDRESS SET FORTH IN THE
REPURCHASE

 

10

--------------------------------------------------------------------------------


 

AGREEMENT, OR, IN EITHER CASE, AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY
SHALL HAVE BEEN NOTIFIED; AND

 

(D)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

16.                                 Integration.  This Guarantee represents the
agreement of Guarantor with respect to the subject matter hereof and there are
no promises or representations by Buyer or any Buyer relative to the subject
matter hereof not reflected herein.

 

17.                                 Acknowledgments.  Guarantor hereby
acknowledges that:

 

(a)                                  Guarantor has been advised by counsel in
the negotiation, execution and delivery of this Guarantee and the related
documents;

 

(b)                                 neither Buyer nor any Beneficiary has any
fiduciary relationship to Guarantor, and the relationship between Beneficiary
and Guarantor is solely that of surety and creditor; and

 

(c)                                  no joint venture exists between or among
any of Buyer, the Beneficiary, Guarantor and Seller.

 

18.                               WAIVERS OF JURY TRIAL.  EACH OF GUARANTOR AND
BENEFICIARY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR ANY RELATED DOCUMENT
AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

By:

/s/ Timothy B. Smith

 

 

Name:

Timothy B. Smith

 

 

Title:

Vice President

 

Address for Notices:

 

Ares Commercial Real Estate Corporation

c/o Ares Management LLC

2 North LaSalle Street, 9th Floor

Chicago, IL  60602

Attention:  Sharon L. Ephraim

 

Ares Commercial Real Estate Corporation

c/o Ares Management LLC

2 North LaSalle Street, 9th Floor

Chicago, IL  60602

Attention:  Legal Department

 

 

With a copy to:

 

David Shapiro, Esq. (030205-0128)

Latham & Watkins LLP

885 Third Avenue

New York, NY  10022

 

--------------------------------------------------------------------------------

 